COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-15-00758-CV
Style:                    In re Advanced Powder Solutions, Inc., Relator
Date motion filed*:       September 29, 2015
Type of motion:           Unopposed Motion for Extension of Time to File Response to Petition
                          for Writ of Mandamus
Parties filing motion:    Real Party in Interest Tremaine Hewitt
Document to be filed:     Response

Is appeal accelerated?       Yes (original proceeding).

If motion to extend time:
       Original due date:                 October 5, 2015
       Number of extensions granted:          0         Current Due date: October 5, 2015
       Date Requested:                    October 30, 2015

Ordered that motion is:
            Granted
              If document is to be filed, document due: October 30, 2015.
                     No further extensions will be granted absent extraordinary circumstances.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________

Judge’s signature: /s/ Laura C. Higley
                   

Date: October 2, 2015




November 7, 2008 Revision